EXHIBIT 10.4
 
FORM OF
 
ACACIA RESEARCH CORPORATION
 
2007 ACACIA TECHNOLOGIES STOCK INCENTIVE PLAN
 
STOCK ISSUANCE AGREEMENT
 


 
THIS AGREEMENT is made this _____ day of ______________, by and between Acacia
Research Corporation, a Delaware corporation, and _________________________, a
Participant in the Corporation’s 2007 Acacia Technologies Stock Incentive Plan
(the “Plan”).
 
All capitalized terms in this Agreement shall have the meaning assigned to them
in this Agreement, in the attached Appendix or, if such term is not defined in
this Agreement or the Appendix, such term shall have the meaning assigned to it
under the Plan.
 
A.    GRANT OF SHARES
 
1.       Grant.  Participant is hereby granted _____________ shares of Common
Stock (the “Shares”) pursuant to the provisions of the Stock Issuance Program.
 
2.  Consideration.  With respect to the par value of the Shares, such Shares are
granted in consideration for past services provided by the Participant to the
Corporation.  The consideration for the remaining value of the Shares is
provided  and for the services Participant shall provide to the Corporation over
the vesting period provided in Paragraph C.2.
 
3.  Other Documents.   Participant shall deliver a duly executed blank
Assignment Separate from Certificate (in the form attached hereto as Exhibit I)
with respect to the Shares.
 
4.  Stockholder Rights.  Until such time as the Unvested Shares are forfeited
pursuant to Paragraph C.1., Participant (or any successor in interest) shall
have all the rights of a stockholder (including voting, dividend and liquidation
rights) with respect to the Shares, subject, however, to the transfer
restrictions of this Agreement.
 
5.  Escrow.  The Corporation shall have the right to hold the Shares in escrow
until those shares have vested in accordance with Paragraph C.2.
 
6.  Compliance with Law.  Under no circumstances shall shares of Common Stock or
other assets be issued or delivered to Participant pursuant to the provisions of
this Agreement unless, in the opinion of counsel for the Corporation or its
successors, there shall have been compliance with all applicable requirements of
applicable securities laws, all applicable listing requirements of any stock
exchange (or the Nasdaq National Market, if applicable) on which the Common
Stock is at the time listed for trading and all other requirements of law or of
any regulatory bodies having jurisdiction over such issuance and delivery.
 

--------------------------------------------------------------------------------


 
B.    TRANSFER RESTRICTIONS
 
1.  Restriction on Transfer.  Except for any Permitted Transfer, Participant
shall not transfer, assign, encumber or otherwise dispose of any of the Shares
which are Unvested Shares.
 
2.  Restrictive Legend.  The stock certificate for the Shares shall be endorsed
with the following restrictive legend:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE UNVESTED AND SUBJECT TO
FORFEITURE TO THE CORPORATION IN CERTAIN CIRCUMSTANCES AND ACCORDINGLY MAY NOT
BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR IN ANY MANNER DISPOSED OF EXCEPT
IN CONFORMITY WITH THE TERMS OF A WRITTEN AGREEMENT BETWEEN THE CORPORATION AND
THE REGISTERED HOLDER OF THE SHARES (OR THE PREDECESSOR IN INTEREST TO THE
SHARES).  A COPY OF SUCH AGREEMENT IS MAINTAINED AT THE CORPORATION’S PRINCIPAL
CORPORATE OFFICES.”
 
3.  Transferee Obligations.  Each person (other than the Corporation) to whom
the Shares are transferred by means of a Permitted Transfer must, as a condition
precedent to the validity of such transfer, acknowledge in writing to the
Corporation that such person is bound by the provisions of this Agreement and
that the transferred shares are subject to the forfeiture provisions to the same
extent such shares would be so subject if retained by Participant.
 
C.    FORFEITURE OF SHARES.
 
1.  Forfeiture of Shares.  On the date Participant ceases for any reason to
remain in Service, all of the Shares in which Participant is not, at the time of
his or her termination of Service, vested in accordance with Paragraph C.2. of
this Agreement (such shares to be hereinafter referred to as the “Unvested
Shares”) shall be forfeited, shall become the property of the Corporation and
the Participant shall no longer have any right to or ownership of such
Shares.   The certificates representing the forfeited  Unvested Shares shall be
delivered to the Corporation as soon as possible after the termination of
Service.
 
2.  Termination of Forfeiture.  The forfeiture provided for in this Paragraph C
shall terminate with respect to all Shares and the Unvested Shares shall be
fully vested on _________
 
3.  Recapitalization.  Any new, substituted or additional securities or other
property (including cash paid other than as a regular cash dividend) which is by
reason of any Recapitalization distributed with respect to the Shares shall be
immediately subject to forfeiture pursuant to this Paragraph C and any escrow
requirements hereunder, but only to the extent the Shares are at the time
covered by such forfeiture or escrow requirements.  Appropriate adjustments to
reflect such distribution shall be made to the number, kind, type and/or class
of securities subject to this Agreement in order to reflect the effect of any
such Recapitalization upon the Corporation’s capital structure.
 

--------------------------------------------------------------------------------


 
4.  Change in Control./Hostile Take-Over. All of the Shares shall become fully
vested and any Forfeiture Provision shall terminate in full, immediately prior
to and contingent upon a Change in Control or Hostile Take-Over.
 
D.    TAX PROVISIONS.
 
1.    Tax Consequences.  Participant has reviewed with Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement.  Participant is
relying solely on such advisors and not on any statements or representations of
the Corporation or any of its agents.  Participant understands that Participant
(and not the Corporation) shall be responsible for any tax liability that may
arise as a result of the transactions contemplated by this
Agreement.  Participant understands that Section 83 of the Code, taxes as
ordinary income the difference between the purchase price for the Shares and the
Fair Market Value of the Shares as of the date any restrictions on the Shares
lapse.  In this context, “restriction” includes forfeiture provision pursuant to
Paragraph C.1. with respect to the Unvested Shares.  Participant understands
that Participant may elect to be taxed at the time the Shares are granted rather
than when and as the forfeiture provision lapses by filing an election under
Section 83(b) of the Code with the IRS within thirty (30) days from the date of
grant.  Participant acknowledges that it is Participant’s sole responsibility,
and not the Corporation’s, to file a timely election under code section 83(b),
even if Participant requests the Corporation or its representatives to make this
filing on his or her behalf.
 
2.  Withholding Obligations.  At the time the Shares subject to this Agreement
are granted, or at any time thereafter as requested by the Corporation,
Participant hereby authorizes withholding from payroll and any other amounts
payable to Participant, including these Shares, and otherwise agrees to make
adequate provision for, any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Corporation or any Parent or
Subsidiary, if any, which arise in connection with the grant of the Shares.
 
The Corporation, in its sole discretion, and in compliance with any applicable
legal conditions or restrictions, may withhold from fully vested Shares
otherwise deliverable to Participant upon the vesting of the Unvested Shares a
number of whole Shares having a Fair Market Value, as determined by the
Corporation as of the date of vesting, not in excess of the amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid adverse financial accounting treatment).  Any adverse consequences to
Participant arising in connection with such share withholding procedure shall be
the Participant’s sole responsibility.
 
Unless the tax withholding obligations of the Corporation or any Parent or
Subsidiary are satisfied, the Corporation shall have no obligation to issue a
certificate for such Shares or release such Shares from any escrow provided for
herein.
 

--------------------------------------------------------------------------------


 
E.    GENERAL PROVISIONS
 
1.  Assignment.  The Corporation may assign its rights under this Agreement,
including, but not limited to the forfeiture provision of Paragraph C.1., to any
person or entity selected by the Board, including (without limitation) one or
more stockholders of the Corporation.
 
2.  Employment At Will .  Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining Participant) or
of Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause.
 
3.  Notices.  Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and properly addressed
to the party entitled to such notice at the address indicated below such party’s
signature line on this Agreement or at such other address as such party may
designate by ten (10) days advance written notice under this paragraph to all
other parties to this Agreement.
 
4.  No Waiver.  The failure of the Corporation in any instance to enforce the
forfeiture provision or any other term of this Agreement shall not constitute a
waiver of any other forfeiture provision or other term that may subsequently
arise under the provisions of this Agreement or any other agreement between the
Corporation and Participant.  No waiver of any breach or condition of this
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.
 
5.  Cancellation of Shares.  If the Shares subject to this Agreement are
forfeited, then from and after such time, the person from whom such Shares are
forfeited shall no longer have any rights as a holder of such Shares.  Such
shares shall be deemed forfeited in accordance with the applicable provisions
hereof, and the Corporation shall be deemed the owner and holder of such shares,
whether or not the certificates therefor have been delivered as required by this
Agreement.
 
6.  Participant Undertaking.  Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Corporation may
deem necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Participant or the Shares pursuant
to the provisions of this Agreement.
 
7.  Agreement is Entire Contract.  This Agreement constitutes the entire
contract between the parties hereto with regard to the subject matter
hereof.  This Agreement is made pursuant to the provisions of the Plan and shall
in all respects be construed in conformity with the terms of the Plan.  In the
event of a conflict between the Plan and this Agreement, the terms of the Plan
shall govern.
 

--------------------------------------------------------------------------------


 
8.  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California without regard  to
the  conflict-of-laws rules thereof or of any other jurisdiction.
 
9.  Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.
 
10.  Successors and Assigns.  The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Corporation and its successors and
assigns and upon Participant, Participant’s assigns and the legal
representatives, heirs and legatees of Participant’s estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof.
 
11.  Representations.
 
Participant agrees upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Corporation to carry out
the purposes or intent of this Agreement.
 
Participant acknowledges and agrees that Participant has reviewed the Agreement
in its entirety, has had an opportunity to obtain the advice of counsel prior to
executing and accepting the award and fully understands all provisions of the
Agreement.
 
 
[Remainder of page is intentionally blank]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
 

 
ACACIA RESEARCH CORPORATION
         
By:_____________________________________
     
Title:____________________________________
     
Address:_________________________________
     
________________________________________
         
PARTICIPANT
         
________________________________________
 
Signature
         
Address:_________________________________
     
________________________________________

 

--------------------------------------------------------------------------------


 
SPOUSAL ACKNOWLEDGMENT
 
The undersigned spouse of the Participant has read and hereby approves the
foregoing Stock Issuance Agreement.  In consideration of the Corporation’s
granting the Participant the right to acquire the Shares in accordance with the
terms of such Agreement, the undersigned hereby agrees to be irrevocably bound
by all the terms of such Agreement, including (without limitation) the
forfeiture to the Corporation (or its assigns) any Shares in which the
Participant is not vested at the time of his or her termination of Service.
 



 
________________________________________
 
                    PARTICIPANT’S SPOUSE
     
Address:_________________________________
     
________________________________________
   

 

--------------------------------------------------------------------------------


 
EXHIBIT I
 
ASSIGNMENT SEPARATE FROM CERTIFICATE
 
 
FOR VALUE RECEIVED _______________________ hereby sell(s), assign(s) and
transfer(s) unto Acacia Research Corporation  (the “Corporation”),
_____________________ (________) shares of the Common Stock of the Corporation
standing in his or her name on the books of the Corporation represented by
Certificate No. ______________ herewith and do(es) hereby irrevocably constitute
and appoint ______________________________ Attorney to transfer the said stock
on the books of the Corporation with full power of substitution in the premises.
 
Dated:  _________________, _____.
 

  Signature ____________________________


 








Instruction:  Please do not fill in any blanks other than the signature
line.  Please sign exactly as you would like your name to appear on the issued
stock certificate.  The purpose of this assignment is to enable the Corporation
to enforce the forfeiture provision without requiring additional signatures on
the part of Participant.
 

--------------------------------------------------------------------------------


 
APPENDIX
 


The following definitions shall be in effect under the Agreement:
 
A.  Agreement shall mean this Stock Issuance Agreement.
 
B.  Owner shall mean Participant and all subsequent holders of the Shares who
derive their chain of ownership through a Permitted Transfer from Participant.
 
C.  Participant shall mean the person to whom the Shares are issued under the
Stock Issuance Program.
 
D.  Permitted Transfer shall mean (i) a gratuitous transfer of the Shares,
provided and only if Participant obtains the Corporation’s prior written consent
to such transfer, (ii) a transfer of title to the Shares effected pursuant to
Participant’s will or the laws of inheritance following Participant’s death or
(iii) a transfer to the Corporation in pledge as security for any purchase-money
indebtedness incurred by Participant in connection with the acquisition of the
Shares.
 
E.  Plan shall mean the Corporation’s 2007 Acacia Technologies Stock Incentive
Plan.
 
F.  Shares shall have the meaning assigned to such term in Paragraph A.1.
 
G.  Recapitalization shall mean any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the Corporation’s outstanding Common Stock as a class without the
Corporation’s receipt of consideration.
 
H.  Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an employee,
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance, a non-employee member
of the board of directors or an independent consultant. Service shall not be
deemed to cease during a period of military leave, sick leave or other personal
leave approved by the Corporation; provided, however, that except to the extent
otherwise required by law, no Service credit shall be given for purposes of the
vesting of the Unvested Shares hereunder for any period the Participant is on a
leave of absence.
 
I.  Stock Issuance Program shall mean the Stock Issuance Program under the Plan.
 
J.  Unvested Shares shall have the meaning assigned to such term in
Paragraph C.1.
 
 
 
A-1